Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Teter 3340081, alone or in view of EP 248386.
Teter teaches, especially in col. 3 and the tables, carbon black treated to have fluorine in various amounts. Note that 0.44 wt % F is approximately 0.3 atomic %. Teter does not teach the oxygen content, however teaches low pH of the carbon black, which implies high oxygen content due to the surface COO- groups. Note the discussion in Teter col. 7.
Furthermore, that EP ‘386 explicitly mentions Teter and expounds upon the oxygen content of the acid groups and how they affect fluorination, see pgs. 3-5.
Therefore, to the extent that Teter does not inherently possess the claimed oxygen levels, forming them is an obvious expedient to create the desired level of fluorination.

Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736